 1                                                                              The Hon. Richard A. Jones
 2
 3
 4
 5
 6
                             UNITED STATES DISTRICT COURT FOR THE
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8
 9
      UNITED STATES OF AMERICA,                                      NO. CR18-131-RAJ
10
                                 Plaintiff,
11
12                         v.
                                       PROTECTIVE ORDER
13                                     RESTRAINING CERTAIN
      CHARLES ROLAND CHEATHAM, et al.,
                                       FORFEITABLE PROPERTY
14
                              Defendants.
15
16
17          THIS MATTER comes before the Court on the United States’ Motion for Entry of
18 a Protective Order Restraining Certain Forfeitable Property, as follows:
19           1. Approximately $8,162 in U.S. currency, seized from Larry Dobbie Holloway
20              on or about June 6, 2018 in Renton, Washington (hereafter, the “Subject
                Property”).
21
22          The Court, having reviewed the papers and pleadings filed in this matter, hereby
23 FINDS entry of a protective order restraining the Subject Property is appropriate because:
24
         • The United States gave notice of its intent to pursue forfeiture in the
25
            Indictment (Dkt. No. 1) and identified the Subject Property, specifically, in
26
            the Superseding Indictment (Dkt. No. 414 at 36);
27
28
     Protective Order Restraining Certain Forfeitable Property - 1                  UNITED STATES ATTORNEY
                                                                                   700 STEWART STREET, SUITE 5220
     United States v. Cheatham, et al., CR18-131-RAJ
                                                                                     SEATTLE, WASHINGTON 98101
                                                                                           (206) 553-7970
 1           • Based on the facts set forth in Task Force Officer Huber’s affidavit, there is
 2                probable cause to believe that the Subject Property is subject to forfeiture in
 3                this case; and
 4           • To ensure that the Subject Property remains available for forfeiture, its
 5                continued restraint, pursuant to 21 U.S.C. § 853(e)(1), is appropriate.
 6
 7          NOW, THEREFORE, THE COURT ORDERS:
 8          1.       The United States’ request for a protective order restraining the Subject
 9 Property pending the conclusion of this case is GRANTED; and
10          2.       The Subject Property shall remain in the custody of the United States, to
11 include its federal agencies and/or their authorized agents or representatives, pending the
12 conclusion of criminal forfeiture proceedings and/or further order of this Court.
13
14          IT IS SO ORDERED.

15          DATED this 14th day of December, 2018.
16
17
18                                                                   A
19                                                                   The Honorable Richard A. Jones
20                                                                   United States District Judge

21
22
23
24
25
26
27
28
     Protective Order Restraining Certain Forfeitable Property - 2                     UNITED STATES ATTORNEY
                                                                                      700 STEWART STREET, SUITE 5220
     United States v. Cheatham, et al., CR18-131-RAJ
                                                                                        SEATTLE, WASHINGTON 98101
                                                                                              (206) 553-7970
